DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered. 
3. 	As directed by the amendment: claims 1 and 11 have been amended, claims 2-3, 6  and 13 have been canceled previously. Thus, claims 1, 4-5 and 7-12 and 14-20 are presently pending in this application, claims 8, 10 and 16-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said second zone" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is vague and indefinite because it sets forth that “a pump coupled to said electric linear motor and located within said second zone”. While there is antecedent basis for the “second zone”, the recitation of “said second zone” renders claim 11 indefinite, since it is unclear if merely the second zone without a first zone is required to meet the claim. 
Claim 11 recites the limitation "the seal" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5, 7, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Filippov et al. (hereinafter “Filippov”) (WIPO Publication No.: WO2012161625 A2, Patent No.: US 9,260,954 B2 is used for convenience purposes) in view of Oswald (Pub. No.: EP0774826).
Regarding claims 1 and 11, Filippov discloses a pumping system (artificial lift system (ALS) 15, as described in column 2 lines 42-50) for use in moving a fluid (production fluid 8, see column 2 lines 42-50) present within a wellbore (wellbore 3, column 2 lines 42-50), said pumping system comprising: 
an electric linear motor (submersible linear electric motor LEM 18, as seen in annotated Fig. 2A), wherein the electric linear motor (submersible linear electric motor LEM18, see column 2 lines 45-50) comprises: 
a motor housing (24, as performed in annotated Figure 2A and column 3 lines 55-65); 
a motor bore (motor bore MB24, as best seen immediately below) within the motor housing (within the motor housing 24);
a stator (stator 20s, as described in column 3 lines 54-60) coupled to said motor housing (the stator 20s is certainly coupled to the housing 24, as shown in annotated Figure 2A and discussed in column 3 lines 54-60) and comprising a track (stator coils 23 are arranged in a track as per sequences 23 u/v/w, as depicted immediately below); and 
a motor shaft (motor shaft assembly MSA, which is designed such that the head portion 20h includes the tubular shaft 30, as discussed in column 1 lines 44-60) within the motor bore (the motor shaft assembly MSA is undoubtedly being arranged within the motor bore MB24 as well as comprising a body or body portion BP having a plurality of permanent magnets 31 that are evenly spaced along the shaft 30, as noted in column 4 lines 8-18) and comprising a body (body portion BP, as depicted in annotated Figure 2A) having a secondary magnet assembly (magnet assembly MA, which is defined by permanent magnets 31) and a first diameter (first diameter D1 of the motor shaft assembly MSA and/or first diameter of the body portion BP, as displayed in annotated Figure 2A), wherein the secondary magnet assembly (MA) comprises at least one permanent magnet (permanent magnet 31); 
a pump (reciprocating pump 19) coupled to said electric linear motor (the reciprocating pump 19 is undoubtedly coupled to the submersible linear electric motor LEM 18), said pump (reciprocating pump 19) comprising: 
a pump housing (housing 40, as disclosed in column 3 lines 65-67) coupled to said motor housing (the pump housing 40 is surely coupled to the motor housing 24, as best seen in annotated Fig. 2A);
a pump bore (pump bore PB44, as shown in annotated Figure 2B) within the pump housing (the pump bore PB44 is inherently arranged within the pump housing 40)	
a pump piston (plunger assembly PA, as seen in annotated Figures 2A& 2B and described in column 6 lines 6-18) coupled to said motor shaft (the plunger assembly PA is surely coupled to the motor shaft assembly MSA though the rod coupling 48, as illustrated in annotated Figures 2A&2B) inside the motor bore (inside the motor bore MB24); 
a seal assembly (seal assembly SA that includes the standing valve 42 and the traveling valve 43, as shown in annotated Figure 2B and detailed in column 6 lines 27-36) coupled to the motor housing (24) and the pump housing (housing 40) and configured to allow ingress of the fluid into the pump bore at the first position of the pump piston and discharge of the fluid from the pump bore (pump bore BP44) at the second position of the pump piston (the seal assembly SA is surely configured to allow ingress and/or discharge of the fluid from the pump bore PB44, as instantly claimed, otherwise, the system cannot normally operate).

    PNG
    media_image1.png
    767
    813
    media_image1.png
    Greyscale


[AltContent: connector]Particularly, as detailed in column 1 lines 44-60, Filippov performs the pumping system, wherein a submersible linear electric motor for use in a wellbore includes a stator and a head. 
Specifically, Filippov teaches: The stator includes a tubular housing; support rings disposed in and along the housing and having an inner diameter; and annular coils disposed in and along the housing between the support rings. Each coil has: a magnetically permeable stator core having a cavity formed therein and an inner diameter greater than the support ring diameter; and a winding disposed in the cavity. The head is disposed in the housing and longitudinally movable relative thereto. The head has: a shaft; magnetically permeable annular head cores disposed along the shaft and having an outer diameter; annular permanent magnets disposed along the shaft between the head cores; and a protector disposed around an outer surface of each magnet and having an outer diameter less than the core diameter.

In this disclosure, Filippov explicitly exhibits the plunger 45 that is being disposed in the barrel bore and is longitudinally movable by the submersible linear electric motor LEM 18 (see column 6 lines 4-15). Notably, as best seen in annotated Figure 2B, Filippov performs as how the plunger assembly PA is being composed of the rod 46 and the plunger 45 while having two different diameters, wherein the diameter of the plunger rod 46 or second diameter D2 is smaller than the inner and/or outer diameter of the plunger 45. With reference to annotated Figure 2A, Filippov evidently illustrates that the second diameter D2 of the plunger rod is smaller than first diameter D1 of the motor shaft assembly and/or diameter D1 of the body portion BP, as instantly claimed. 
Furthermore, in column 3 lines 45-53, Filippov details that: in operation, the motor driver 15s may supply the LEM 18 with the modulated power signals via the power cable 17 to reciprocate 15r the head 20h. The head 20h may in turn reciprocate 15r a plunger 45 (see annotated FIG. 2B) of the pump 19. In fact, Filipov certainly demonstrates as how the plunger assembly PA is being configured to reciprocate within said pump housing 40 between a first position and a second position, as instantly claimed. 
Filippov then goes on to describe how: The reciprocating pump 19 may include the housing 40, a shoe 41, a standing valve 42, a traveling valve 43, a barrel 44, a plunger 45, a drive rod 46, a rod head 47, and a coupling 48. The housing 40 may be tubular and have a bore formed therethrough. The shoe 41 may be connected to a lower end of the housing 40, such as by a threaded connection. The shoe 41 may have a tapered inner surface for receiving a complementary tapered outer surface of a lower end of the barrel 44. One or more (three shown) seals may be disposed between the tapered surfaces for isolating an interface formed therebetween. The shoe 41 may also have a plurality of inlet ports 41 n formed through a wall thereof for intaking production fluid 8 (see column 5 lines 30-46).  


    PNG
    media_image2.png
    773
    524
    media_image2.png
    Greyscale

Likewise, in column 6 lines 4-10, Filippov also teaches: The plunger 45 may be disposed in the barrel bore and may be longitudinally mov able thereto for reciprocation 15r by the LEM 18. A sliding seal may be carried on an outer surface of the plunger 45 for engaging an inner surface of the barrel 44 and sealing an interface therebetween. An upper end of the plunger 45 may be connected to a lower end of the drive rod 46, such as by a threaded connection. The rod lower end and rod head 47 may each have one or more crossover ports 46.x, 47x formed therethrough. The rod head 47 may have a bore formed therethrough and the rod 46 may extend through the rod head bore and be longitudinally movable relative thereto. The rod head 47 may further carry a sliding seal (not shown) for sealing an interface therebetween. An upper end of the drive rod 46 may be connected to the coupling 48, such as by a threaded connection.
Clearly, disclosing the sliding seal, Filippov specifically teaches a seal through which the plunger assembly PA is being extended. This sliding seal, through which the plunger assembly is extended, is obviously being located within the limits or bounds of the motor housing 24. 
Essentially, as seen immediately above, Filippov’s pumping system is designed such that the plunger assembly PA, which is defined by the plunger 45 and the rod 46, is surely extending from the pump housing 40 through the sliding seal to the motor bore MB24 and coupled to said motor shaft assembly MSA designated as the motor shaft inside the motor bore MB24, as otherwise, the system would not normally operate, and that Applicant has recited no structure which makes this interpretation unreasonable.
Then, Filippov especially notes that the wellbore 3 is being a part of a completed well 1, wherein the well 1 further includes a wellhead 2 located adjacent to a surface 4 of the earth (see column 2 lines 49-67). The wellbore 3 extends from the surface 4 vertically through a non-productive formation 5d and horizontally through a hydrocarbon-bearing formation 5b (aka reservoir). 
Still further, with reference to annotated Figure 1, Filippov implicitly discloses as how the well assembly for pumping a fluid includes a first Z1 and second Z2 zones and a plurality of perforations, which is defined by slotted liner 10, coupled in flow commutation to said second zone. 

    PNG
    media_image3.png
    804
    986
    media_image3.png
    Greyscale

Most importantly, however, is the specific arrangement of the pump that is obviously located within the second zone. Filippov explicitly exhibits as how the reciprocating pump 19 being coupled to said electric linear motor LEM18 while being located within said second zone Z2, as instantly claimed. 
However, although Filippov discloses the most of the limitations of the claims 1 and 11, he is silent as to the fact that the stator has a primary magnet assembly comprising magnetic windings. 
Nonetheless, the use of primary and secondary assemblies or components in a linear motor is notoriously well known in the art, as taught by Oswald. Oswald successfully exhibits another linear motor that includes a primary part 1 having a plurality of windings 3 which can be operated with multi-phase current, and with a secondary part 2 which is arranged coaxially to the primary part 1 and having a plurality of field magnets 4, one of which of the two parts (1, 2) is movable relative to the other due to the interacting magnetic forces of the windings 3 and field magnets (4) (see page 4, claim 1). 

    PNG
    media_image4.png
    197
    415
    media_image4.png
    Greyscale

Specifically, in Abstract, Oswald states that the windings are arranged coaxially one behind the other so that when energized an axial moving field is generated. Also, as presented immediately above, Oswald displays that the field magnets consist of ring segments 4a with opposite polarities internally and externally arranged with alternating polarities coaxially to the windings, one peripheral surface lying against a yoke 5 of magnetic material. 

More specifically, Oswald further details: The windings 3 of the primary part 1 can each be used as magnetizing magnets if the field strength is in the form of a sine half-wave (of sufficient duration). The windings 3 of the primary part 1 can also be formed from superconductors. Because of the traveling field required here, AC superconductors with very small filaments are preferably used. With this design, higher magnetic field strengths can also be achieved in the primary part (see page 3 lines 34-45).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using an arrangement of the primary magnet assembly with magnetic windings and secondary assembly having permanent magnets, as taught by Oswald, to the pumping system of Filippov, as part of an obvious combination of known prior art structures, in this case the use of magnetic coils and/or permanent magnets in electrical submersible pumps, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been surely appraised that the primary magnet assembly would be further comprising magnetic windings and/or the primary magnet assembly would be further comprising magnetic windings configured in a three-phase sequence and/or the secondary magnet assembly would be comprising at least one permanent magnet, as instantly claimed. 
As such, the combination of Filippov and Oswald appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 5, Filippov and Oswald substantially disclose the pumping system, as claimed and as detailed above. 

    PNG
    media_image5.png
    834
    564
    media_image5.png
    Greyscale

Additionally, as best seen in annotated Figure 2A above, Filippov explicitly teaches as how the motor housing 24 comprises an inner surface coupled to the stator coils 23 that are arranged in the track, as instantly claimed.
Regarding claim 7, Filippov and Oswald substantially disclose the pumping system, as claimed and detailed above. Additionally, in column 5 lines 50-60, Filippov, specifically teaches that the standing valve 42 includes the barrel lower end and a valve member, such as a ball, wherein the barrel lower end further includes a passage formed therethrough and a seat formed in an upper face thereof for receiving the ball. The barrel lower end may further have a fluted stop ring for trapping the ball during an upstroke of the plunger 45 while allowing flow of production fluid 8 through the standing valve 42. Filippov also notes that the plunger lower end may further have a fluted stop ring for trapping the ball during a downstroke of the plunger 45 while allowing flow of production fluid 8 through the traveling valve 43. Further, Filippov expressly states that the rest of the plunger 45 may be tubular and have a bore formed therethrough.
Clearly, Filippov, disclosing this bore, specifically teaches a channel which is coupled in flow communication to the wellbore and said pump housing. 
As such, according to the combination, one skilled in the art would have been reasonably appraised that said seal assembly comprising a channel coupled in flow communication to the wellbore and said pump housing, as instantly claimed. 
Regarding claim 9, Filippov and Oswald substantially disclose the pumping system, as claimed and detailed above. Additionally, in column 5 lines 30-36, Filippov, specifically teaches that the reciprocating pump 19 includes a shoe 41 that is connected to a lower end of the housing 40, such as by a threaded connection. In fact, Filippov certainly exhibits as how the pumping system comprising a connector removably coupled to at least one of said motor housing and said pump housing, as instantly claimed. 
Regarding claim 14, Filippov and Oswald substantially disclose the pumping system, as claimed and detailed above.
Additionally, Oswald expressly teaches: The windings 3 of the primary part 1 can each be used as magnetizing magnets if the field strength is in the form of a sine half-wave (of sufficient duration). The windings 3 of the primary part 1 can also be formed from superconductors. Because of the traveling field required here, AC superconductors with very small filaments are preferably used. With this design, higher magnetic field strengths can also be achieved in the primary part. Basically, primary and secondary parts can be exchanged. Thus, the secondary part 2 with the field magnets 4 (permanent or superconducting magnets) can be arranged on the outside and the primary part 1 with the traveling field windings on the inside (see page 3 lines 34-45).
Furthermore, it should be noted that as a result of the teaching of Filippov, and Oswald, all of the claimed elements, i.e., the permanent magnetic material and plurality of magnetic windings, were known in the art and result merely in a rearrangement of the position of the permanent magnetic material and/or plurality of magnetic windings and a modification of the way in which the permanent magnetic material and/or plurality of magnetic windings is retained in the housing. One skilled in the art could have combined the elements as claimed with no substantive change in their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art before the effective filing date of the claimed invention. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976): "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. [W]hen a patent simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious."
 	Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the primary magnet assembly would be further comprising a permanent magnetic material and the secondary magnet assembly would be further comprising a plurality of magnetic windings, as instantly claimed.
8.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Filippov in view of Oswald, and further in view of Shen (Pub. No.: US 2007/0114015 A1).
Regarding claims 4 and 12, Filippov and Oswald substantially disclose the pumping system, as claimed and detailed above. In addition, as best seen immediately below, Filippov performs that said motor housing 24 undoubtedly has a first length L24 and said pump housing 40 has a second length L40. 
However, although the combination of Filippov and Oswald teaches the vast majority of Applicant's claimed elements, it does not explicitly disclose that the second length L40 is less than said first length L24. 
Nevertheless, it is commonly understood that the overall length and/or diameter in such downhole equipment is designed based on the horsepower necessary to deliver the desired flow. This is evidenced by Sten which discloses a similar pumping system and describes in Paragraph [0016] how increasing the length of the motor will cause an increase in the horsepower of the motor. 



    PNG
    media_image6.png
    649
    595
    media_image6.png
    Greyscale

More specifically, Sten, in Paragraph [0016], also notes that the length of the linear motor is determined subject to the horsepower required. The longer the stator and mover of the motor are, the greater the horsepower will be.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of utilizing such lengths, as taught by Sten, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007). 
Thus modified, one skilled in the art would have been reasonably appraised to
further provide a pump housing having a pump length which is less than said housing length of the motor housing, as instantly claimed. 
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Filippov in view of Oswald, and further in view of Bolding et al. (hereinafter “Bolding”) (Patent No.: US 5,831,353).
Regarding claim 15, Filippov and Oswald substantially disclose the pumping system, as claimed and as detailed above. However, the combination of Filippov and Oswald does not explicitly disclose a heat transfer device.
However, Bolding in the same field of endeavor teaches another modular liner motor. Specifically, Bolding describes that the motor 15 is designed to eliminate heat in a downhole environment.  When in place in the production tubing, the first barrier between the coil and the outside of the motor is the yoke which is a thin walled steel tube on the order of 1/16 inches thick. 
More specifically, Bolding, in column 21 lines 1-15, teaches: The annular space between the motor and the tubing is filled with well fluid, generally some oil-water mixture which has good thermal conductivity.  The annular space is only 10-12 thousandths clearance, therefore, the free convection cannot occur and the fluid will behave as a solid conductor in that space.  The production tubing is the next barrier however it is steel having good thermal conductivity to dissipate the heat from the motor.  The annular space between the production tubing and the well casing is filled with the well fluid.  In this case, there may be sufficient clearance between the wall of the well casing and the production tubing for free convection currents to establish themselves.  The heat path between the stator coils and the earth outside the well casing is conductive to conducting the heat generated in the motor away from the motor at a high rate. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using an annular space and production tubing, as taught by Bolding, to the device of Filippov/ Oswald, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007). The results are predictable and increase the life of the motor.

Response to Arguments
10.	Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. Applicant’s argument resides in contention that “the combination of Filippov, Oswald and Ponomarev fails to teach the pumping systems set forth in amended Claims 1 and 11 because the primary Filippov reference does not teach a seal between the pump and motor that prevents the ingress of fluids from the wellbore into the motor.” (see Applicant’s Remarks at page 8, second paragraph).
With respect to the combination of Filippov, Oswald and Ponomarev, it should be noted that the reference to Ponomarev was not used in the current rejection.
In particular, Applicant argues that, because “Filippov explains that "the path of production fluid 8 through the downhole assembly 15Sd may include the inlet ports 41 n, the standing valve 42, the traveling valve 43, the plunger bore, the crossover ports 46x, the barrel bore, the crossover ports 47x, the pump housing bore, the crossover ports 35x, the LEM shaft bore, the fishing neck bore, and the crossover ports 340. A slight portion of the production fluid 8 may leak through the LEM stator-head interface for lubrication and/or cooling of the stator 20s and/or reciprocating head 20h." (see Applicant’s Remarks at page 7, last paragraph & page 8, second paragraph), and because, “In Filippov, there is no seal between the motor and the pump, which permits the movement of and wellbore (production) fluids through the motor" (see Applicant’s Remarks at page 7, last paragraph), the Applicant disagrees with the combinations of the references in arriving at the claimed invention. 
Further, Applicant continues to argue that since “Seal 121 prevents fluid 24 from pump bore 102 from entering motor bore 70." (Application, para. 0043). Thus, Applicant's invention provides a sealed motor housing (58) that contains the motor shaft (82) within the isolated motor bore (70)” (see Applicant’s Remarks at page 7, third paragraph), and thus, “These limitations are not taught or suggested by the primary Filippov reference (see Applicant’s Remarks at page 7, last paragraph)
However, Applicant’s attention is drawn to the fact that the independent claims 1&11 merely recite “a seal within the motor housing” and “a pump piston extending through the seal”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). 
Furthermore, as stated above in the analysis for the independent claims 1&11, Filippov discloses as how: One or more (three shown) seals may be disposed between the tapered surfaces for isolating an interface formed therebetween (see column 5 lines 30-46). Then, in column 6 lines 4-10, Filippov expressly states that: A sliding seal may be carried on an outer surface of the plunger 45 for engaging an inner surface of the barrel 44 and sealing an interface therebetween. Clearly, with reference to annotated Figure 2A, Filippov explicitly teaches as how the pump piston or plunger assembly PA, which is defined by plunger 45 and rod 46, is extending from the pump housing 40 through the sliding seal to the motor bore MB24, as instantly claimed. 
Indeed, there is no specific structure claimed or otherwise disclosed by Applicant which makes this interpretation unreasonable.
The fact that Applicant’s pump assembly may or may not be different than that disclosed by Filippov/ Oswald does not discredit the pump assembly disclosed by Filippov/ Oswald, absent claim limitations that require a narrow interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Certainly, Filippov/ Oswald discloses all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure.
For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). 
Regardless of what is shown in the drawings and what assumptions Applicant is willing to make from these drawings, the combination of Filippov/ Oswald explicitly discloses all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure. 
Due to the aforementioned reasons, the Applicant’s arguments are not
considered persuasive and so the current rejections are not being withdrawn.

Conclusion

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. P./
Examiner, Art Unit 3746

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746